Citation Nr: 0311720	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 14, 1996 for 
the grant of service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
June 1952.  The veteran died in May 1987, and the appellant 
is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 hearing officer decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that reopened the claim and granted service 
connection for cause of the veteran's death from May 14, 1996 
based upon the receipt of an amended death certificate.  The 
appellant perfected a timely appeal of the issue of 
entitlement to an effective date prior to May 14, 1996 for 
the grant of service connection.  


FINDINGS OF FACT

1.  The appellant was notified of the August 1994 Board 
decision, which denied entitlement to service connection for 
cause of the veteran's death, by letter dated September 9, 
1994, and she filed a motion for reconsideration with the 
Board on October 13, 1994.  

2.  While the Board was considering the October 1994 motion 
for reconsideration, the appellant filed an invalid notice of 
appeal with the Court of Veterans Claims (Court) in December 
1994, and the Court dismissed the appeal for lack of 
jurisdiction in April 1995.  

3.  In June 1995, the Board denied the October 1994 motion 
for reconsideration; the appellant was notified by letter 
dated June 1, 1995, and she did not file a timely notice of 
appeal with the Court.  

4.  After June 1, 1995, the first application to reopen the 
claim of entitlement to service connection for cause of the 
veteran's death was filed with the RO on May 14, 1996.  

5.  A February 1996 amended death certificate, which listed 
symptoms of service-connected peptic ulcer disease as a 
contributory cause of death, was filed with the RO on May 14, 
1996.  


CONCLUSIONS OF LAW

1.  The August 1994 Board decision and June 1995 denial of 
the appellant's October 1994 motion for reconsideration are 
final.  38 U.S.C.A. §§ 7104(b), 7252, 7266(a) (West 2002); 
38 C.F.R. §§ 20.1001, 20.1100 (2002).  

2.  The criteria for an effective date prior to May 14, 1996 
for the grant of service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.303, 3.306, 3.307, 3.309, 3.310, 3.312, 3.400(c)(2), 
3.402(b)(2) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant

The VA has fulfilled its duty to assist and inform the 
appellant in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The appellant received a VA file review and medical opinion 
in June 2000, which concurred with a May 2000 private medical 
opinion relating the veteran's cause of death to his service-
connected peptic ulcer disease.  The RO obtained the 
available service medical records, VA medical records, 
medical records from the identified private health care 
providers, and the veteran's original and amended death 
certificates.  The appellant, her son, and her representative 
filed numerous lay statements with the RO, and the veteran's 
son, who is a doctor of chiropractic, filed an April 1992 
medical opinion in support of the appellant's claim.  The 
appellant and her son provided sworn testimony at a November 
2002 hearing before the Board.  

The June 2000 hearing officer decision and the October 2000 
and October 2001 statements of the case informed the 
appellant of the applicable laws and regulations and of the 
evidence needed to substantiate the claim.  The appellant's 
testimony and lay statements indicated that she had been 
informed and understood which party was responsible for 
obtaining specific pieces of evidence.  Her testimony and 
statements indicated that she understood that the VA would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers and that it still 
remained her ultimate responsibility to obtain any lay 
statements and private medical evidence, including the 
amended death certificate, needed to support her claim.  

The VA has fulfilled its duty to assist and inform the 
appellant because she was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific 
pieces of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to an effective date prior to May 14, 1996 for
the grant of service connection for cause of the veteran's 
death

To determine the correct effective date for the grant of 
service connection, the Board will compare the date of 
receipt of the earliest application to reopen the claim and 
the date that entitlement to service connection arose.  For a 
claim received after a final disallowance, the effective date 
for the grant of service connection for cause of the 
veteran's death based on submission of new and material 
evidence is the later of the date of receipt of the claim to 
reopen and the date that entitlement to service connection 
for cause of the veteran's death arose.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  

Unfortunately, documents filed before June 1, 1995 cannot 
form the basis for an earlier effective date because any 
claims on file by June 1, 1995 were disposed of by the final 
August 1994 Board decision and final June 1995 Board denial 
of the October 1994 motion for reconsideration.  The August 
1994 Board decision denied entitlement to service connection 
for cause of the veteran's death because the June 1987 death 
certificate did not list a service-connected disability as a 
principal or contributory cause of death and because the 
claims folder included no nexus opinion relating the listed 
June 1987 death certificate's causes of death, cardiac 
failure and hypertensive cardiovascular disease, to a 
service-connected disability or in-service event.  The 
appellant was notified of the August 1994 Board decision by 
letter dated September 9, 1994, and she filed a motion for 
reconsideration with the Board on October 13, 1994.  While 
the Board retained jurisdiction of the motion for 
reconsideration, the appellant attempted to file a notice of 
appeal with the Court of Veterans Claims (Court) in December 
1994.  Because it lacked jurisdiction, the Court dismissed 
the invalid appeal in April 1995.  

In June 1995, the Board denied the October 1994 motion for 
reconsideration.  The appellant was notified by letter dated 
June 1, 1995.  Although she could have filed a valid, timely 
notice of appeal with the court after June 1, 1995, she did 
not.  As a result, the August 1994 Board decision, which 
denied entitlement to service connection for cause of the 
veteran's death, and the June 1995 Board denial of the 
appellant's October 1994 motion for reconsideration became 
final on June 1, 1995.  38 U.S.C.A. §§ 7104(b), 7252, 
7266(a); 38 C.F.R. §§ 20.1001, 20.1100.  Although the 
appellant and her representative filed numerous claims before 
June 1, 1995, all of them were adjudicated and denied by the 
final August 1994 Board decision and the June 1995 Board 
denial of the motion for reconsideration.  

Only the documents filed since June 1, 1995 could form the 
basis for an earlier effective date.  Following June 1, 1995, 
the first documents filed with the RO were received from the 
representative on May 14, 1996 and included: 1) the 
representative's May 14, 1996 statement, which requested 
reopening of the claim based upon submission of an amended 
death certificate; 2) an amended death certificate, which had 
been signed by a county coroner on February 27, 1996, and 
which included acute and chronic congestive heart failure as 
the immediate cause of death and severe and disabling 
gastrointestinal symptoms (dumping syndrome) following 1974 
gastric surgery as a contributory cause of death; 
3) a duplicate copy of the original death certificate, which 
had been signed by the county coroner on June 4, 1987, and 
which included cardiac failure as the immediate cause of 
death and hypertensive cardiovascular disease as the 
contributory cause of death; 4) the appellant's May 2, 1996 
letter, which also requested reopening of the claim based 
upon submission of the amended death certificate; and 5) a 
private doctor's March 5, 1996 letter to the appellant, which 
documented his care of the veteran on several occasions from 
1985 through 1986.  

The earliest date of receipt of a claim to reopen was May 14, 
1996.  A claim or application is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  Any communication or 
action, indicating an intent to apply for a benefit under the 
laws administered by VA and identifying the benefit sought, 
from a claimant or a duly authorized representative may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  An 
informal request for reopening will be accepted as a claim, 
and the date of receipt is the date on which the claim, 
information, or evidence is received in VA.  See 38 C.F.R. 
§§ 3.1(r), 3.151, 3.155(c).  Although some of the documents 
were created earlier in 1996, it is the date of filing with 
the RO that determines the date of receipt of the claim.  

The earliest date that entitlement to service connection for 
cause of the veteran's death arose was May 14, 1996, when the 
VA first received the amended February 1996 death certificate 
that listed symptoms of service-connected peptic ulcer 
disease as a contributory cause of death.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was a principal or contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A service-connected disability is 
a contributory cause of death if it contributed substantially 
or materially to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).  An April 1992 medical opinion from the 
veteran's chiropractor son was first discounted but later 
proven correct by the February 1996 amended death 
certificate, a May 2000 private medical opinion, and a June 
2000 VA medical opinion.  Unfortunately, a new diagnosis and 
nexus opinion cannot overcome the finality of the previous, 
final August 1994 and June 1995 decisions based upon the 
incorrect diagnosis.  Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992).  

It is noted that the May 1986 to May 1987 VA treatment 
records, which suggested a possible hydration problem in 
January 1987, were not obtained until March 1998 and were not 
in the record for review by the April 1994 independent 
medical examiner.  While the frustration of the appellant and 
her son is understandable, the Board is constrained to point 
out that  there is no legal basis upon which to grant an 
earlier effective date.  Under the precedent of a similar 
case in December 2002, the Court held that a breach in the 
VA's duty to assist, such as in failing to obtain VA medical 
records, does not overcome the finality of a previous, final 
Board decision.  See Cook v. Principi, 318 F.3d 1334, 1341 
(2002).  

As the date of receipt of the claim to reopen and the date 
that entitlement to service connection for cause of the 
veteran's death arose are the same, May 14, 1996 was 
correctly assigned as the effective date for the grant of 
service connection for cause of the veteran's death.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  




ORDER

Entitlement to an effective date prior to May 14, 1996 for 
the grant of service connection for cause of the veteran's 
death is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

